DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 03/10/2021. In virtue of this communication, claims 1 – 30 are currently pending in the instant application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (hereinafter “Rao”) (Pub # US 2020/0163005 A1) in view of Nord (Pub # US 2019/0373579 A1).
Regarding claims 1 and 17, Rao discloses a method of wireless communication performed by a remote user equipment (UE) (i.e., transmitting UE Tx UE or F-UE), comprising: 
identifying a relay UE (i.e., Rx UE/RSU or L-UE) (see [0069] for the Rx UE provides an indication of its capability in terms of supported sidelink configuration to the Tx UE, thus the Tx UE can identify the Rx UE or see [0193] for the F-UE detects the L-UE ID and L2 ID corresponding to the vehicle platoon, along with capabilities of the L-UE to operate as platoon leader), wherein the relay UE and the remote UE are connected to a base station (see [0055], [0090], [0091] for in Mode 1 operation, the transmitting (Tx) UE establishes and maintains an RRC connection with a gNB (i.e., a RAN node) in order to request for sidelink radio resources, which are indicated to the Tx UE via SL grants, and the Rx UE uses the configured SL-RB (configured in the UE via an RRC connection) while in RRC Connected state), wherein the relay UE is connected on a first link (i.e., Uu RRC connection) with the base station and a discontinuous reception mode or an active mode (i.e., sidelink NR-PC5/SL-RRC connection) on a sidelink with the remote UE (see [0069], [0076], [0089], [0144]), and wherein one or more links between two or more of the remote UE, the relay UE, or the base station are radio resource control configured by the base station (see [0054], [0102],  for in Mode 1 operation, the radio resources required for performing sidelink transmissions are allocated by a radio access network (RAN) node to the Tx UE, see [0104] – [0105] for the configuration to the sidelink radio bearer SL-RBs in the relaying node to support relaying capability can be performed by the RAN node via RRC signaling, and RRC configuration of the SL-RBs by RAN (i.e. gNB) can be supported when both the Tx UE and Rx UE are in Mode 1); and 
transmitting one or more layer-2 communications to, or receiving one or more layer-2 communications from, the base station via the relay UE (see [0203], [0204] for relaying upstream and downstream transmissions of data packets using the L-UE as a relay node, and enables the data packets to be relayed via the L-UE at the PDCP layer, see [0104] for when relaying the data packets to/from the network via the NR Uu interface or to/from another UE in the PC5 interface, the L2 protocol stack of the SL-RB is modified such that the relaying is performed at the PDCP sublayer level).
Rao does not disclose specifically that the relay UE is operating in a connected discontinuous reception mode.
In an analogous art, Nord discloses the relay UE is operating in a connected discontinuous reception mode (see Nord, [0056] for keep track of the particular cell/BS to which the relay UE and the remote UE are connected, and keep track of certain parameters of the DRX cycle is employed by the relay UE). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Rao, and have the relay UE is operating in a connected discontinuous reception mode such that only activating the active state of the interface every once in a while using a timing of the DRX cycle thereby employs sleep patterns in order to reduce power consumption, as discussed by Nord (see Nord, [0005], [0056]). 
Regarding claims 2, Rao in view of Nord disclose communicating with the base station via a packet data convergence protocol split bearer (see Rao, [0104], [0108], [0203] for switching bearers in PDCP).
Regarding claims 3 and 18 , Rao in view of Nord disclose performing a radio link monitoring procedure on one or more links between the remote UE and the relay UE or the remote UE and the base station (i.e., out of coverage or degradation in QoS); and initiating a radio link failure recovery procedure based at least in part on a result of performing the radio link monitoring procedure (see Rao, [0105], [0107], [0157], [0193] for reconfiguration of the SL-RBs).
Regarding claims 4 and 19 , Rao in view of Nord disclose transmitting one or more requests for relaying; and detecting signaling identifying an availability of the relay UE for relaying (see Rao, [0200] – [0202] for request joining of the F-UE and the L-UE broadcasts its ability to support a vehicle platoon to other UEs in its coverage area as part of the SL Discovery procedure).
Regarding claims 5 and 20, Rao in view of Nord disclose transmitting information indicating a detection of the relay UE for relaying (see Rao, [0204] for the F-UE send the group join request containing the L-UE ID to the gnB for data relaying via L-UE).
Regarding claims 6 and 21, Rao in view of Nord disclose wherein the information includes at least one of: a measurement report of a link between the remote UE and the relay UE, or a UE identifier (see Rao, [0204] for L-UE ID).
Regarding claims 7 and 22, Rao in view of Nord disclose receiving, from the base station, a reconfiguration message to establish a dedicated sidelink with the relay UE (see Rao, [0105], [0157] for RRC reconfiguration, see [0204] for provide the configuration information for establishing the UE group and the related SL-RBs (i.e. QoS mapping and L2 configuration) to the F-UE, and see [0117] for the PDCP is dedicated to each SL-RB). 
Regarding claims 8 and 23, Rao discloses a method of wireless communication performed by a relay user equipment (UE) (i.e., Rx UE/RSU or L-UE), comprising: 
identifying a remote UE (i.e., transmitting UE Tx UE or F-UE) (see [0165],[0173],  [0193] for the L-UE detects the F-UE ID and the L2 ID corresponding to the V2X service/application for the vehicle platoon), wherein the relay UE and the remote UE are connected to a base station (see [0055], [0090], [0091] for in Mode 1 operation, the transmitting (Tx) UE establishes and maintains an RRC connection with a gNB (i.e., a RAN node) in order to request for sidelink radio resources, which are indicated to the Tx UE via SL grants, and the Rx UE uses the configured SL-RB (configured in the UE via an RRC connection) while in RRC Connected state), wherein the relay UE is connected on a first link (i.e., Uu RRC connection) with the base station and a discontinuous reception mode or an active mode (i.e., sidelink NR-PC5/SL-RRC connection) on a sidelink with the remote UE (see [0069], [0076], [0089], [0144]), and wherein one or more links between two or more of the remote UE, the relay UE, or the base station are radio resource control configured by the base station (see [0054], [0102],  for in Mode 1 operation, the radio resources required for performing sidelink transmissions are allocated by a radio access network (RAN) node to the Tx UE, see [0104] – [0105] for the configuration to the sidelink radio bearer SL-RBs in the relaying node to support relaying capability can be performed by the RAN node via RRC signaling, and RRC configuration of the SL-RBs by RAN (i.e. gNB) can be supported when both the Tx UE and Rx UE are in Mode 1); and 
relaying one or more layer-2 communications between the base station and the remote UE (see [0203], [0204] for relaying upstream and downstream transmissions of data packets using the L-UE as a relay node, and enables the data packets to be relayed via the L-UE at the PDCP layer, see [0104] for when relaying the data packets to/from the network via the NR Uu interface or to/from another UE in the PC5 interface, the L2 protocol stack of the SL-RB is modified such that the relaying is performed at the PDCP sublayer level).
Rao does not disclose specifically that the relay UE is operating in a connected discontinuous reception mode.
In an analogous art, Nord discloses the relay UE is operating in a connected discontinuous reception mode (see Nord, [0056] for keep track of the particular cell/BS to which the relay UE and the remote UE are connected, and keep track of certain parameters of the DRX cycle is employed by the relay UE). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Rao, and have the relay UE is operating in a connected discontinuous reception mode such that only activating the active state of the interface every once in a while using a timing of the DRX cycle thereby employs sleep patterns in order to reduce power consumption, as discussed by Nord (see Nord, [0005], [0056]). 
Regarding claims 9, Rao in view of Nord disclose relaying the one or more laver-2 communications via a packet data convergence protocol split bearer (see Rao, [0104], [0108], [0203], [0204] for the L2 protocol stack of the SL-RB is modified such that the relaying is performed at the PDCP sublayer level and the data packets switching bearers in PDCP).
Regarding claims 10 and 24 , Rao in view of Nord disclose perform a radio link monitoring procedure on one or more links between the remote UE and the relay UE or the relay UE and the base station (i.e., out of coverage or degradation in QoS); and initiate a radio link failure recovery procedure based at least in part on a result of performing the radio link monitoring procedure (see Rao, [0105], [0107], [0157], [0193] for reconfiguration of the SL-RBs).
Regarding claims 11 and 25 , Rao in view of Nord disclose receiving, from the remote UE, one or more requests for relaying; and transmitting signaling identifying an availability of the relay UE for relaying (see Rao, [0200] – [0202] for request joining of the F-UE and the L-UE broadcasts its ability to support a vehicle platoon to other UEs in its coverage area as part of the SL Discovery procedure).
Regarding claims 12 and 26, Rao in view of Nord disclose wherein the one or more requests are received during a sidelink discontinuous reception on time and the signaling identifying the availability of the relay UE is broadcasted during the sidelink discontinuous reception on time (see Rao, [0200] – [0202] as in reject claim 11, and see Nord, [0044] for active state while using a timing of the DRX cycle to receive, see [0051], [0082], [0092], [0130] for combining DRX cycles with relay-based communication). The motivation would provide activating the active state of the interface every once in a while using a timing of the DRX cycle thereby employs sleep patterns in order to reduce power consumption, as discussed by Nord (see Nord, [0005], [0056]).
Regarding claims 13 and 27, Rao in view of Nord disclose remaining in the connected discontinuous reception mode on a link with the base station based at least in part on identifying the remote UE (see Nord, [0049], [0052] for the relay UE can be put into a position in which the further control message being indicative of the network paging the remote UE can be transmitted during an active time of the DRX cycle of the relay UE). The motivation would avoid unsuccessful transmission attempts due to the DRX cycle of the remote UE (see Nord, [0052]).
Regarding claims 14 and 28, Rao in view of Nord disclose transitioning from the connected discontinuous reception mode to another mode on a link with the base station based at least in part on identifying the remote UE (see Nord, [0049], [0050], [0082], [0107] for switching to DRX idle mode in response to the connection setup received by the relay UE from the remote UE). The motivation would provide reduce power consumption, as discussed by Nord (see Nord, [0005], [0056]).
Regarding claims 15 and 29, Rao in view of Nord disclose switching from the connected discontinuous reception mode to another mode; and transmitting information indicating identification of the remote UE to the base station (see Rao, [0193] for the L-UE receives the UE assistance information (i.e., F-UEs identifiers) from the F-UEs and send the UE-group assistance information to the gNB, and see Nord, [0049], [0050], [0082], [0107] for switching to DRX idle mode in response to the connection setup received by the relay UE from the remote UE). The motivation would provide reduce power consumption, as discussed by Nord (see Nord, [0005], [0056]).
Regarding claims 16 and 30, Rao in view of Nord disclose receive, from the base station, a reconfiguration message to establish a dedicated sidelink with the remote UE (see Rao, [0105], [0157] for RRC reconfiguration, see [0204] for provide the configuration information for establishing the UE group and the related SL-RBs (i.e. QoS mapping and L2 configuration) to the L-UE, and see [0117] for the PDCP is dedicated to each SL-RB). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is Yang (2020/0120745) which discloses sending a communication request message to the relay UE based on the DRX parameter of the relay UE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645